Exhibit 10.4

 

FIRST AMENDMENT

TO


STOCK PURCHASE AGREEMENT

 

This First Amendment to Stock Purchase Agreement (“First Amendment”) is made and
entered into as of November 30, 2005, by and among Geokinetics Inc., a Delaware
corporation (“Buyer”), SCF-III, L.P., a Delaware limited partnership (“SCF”),
and James White, an individual resident of Houston, Texas (“White”).  SCF and
White are referred to collectively herein as the “Sellers”.  The Buyer and the
Sellers are referred to collectively herein as the “Parties”.

 

WHEREAS, the Parties have entered into that certain Stock Purchase Agreement
dated as of July 29, 2005 (the “Agreement”), pursuant to which the Buyer has
agreed to purchase from the Sellers all of the outstanding common shares of
Trace Energy Services Ltd., a corporation organized under the laws of Alberta;

 

WHEREAS, the parties now desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Amendment to Payment of the Purchase
Price.

 

Section 2.2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“Section 2.2                             Payment of the Purchase Price.

 

The Purchase Price is to be paid by the Buyer by:

 


(A)                                  THE DELIVERY AT CLOSING TO THE ESCROW AGENT
(TO BE HELD IN ESCROW IN ACCORDANCE WITH THE TERMS OF SECTION 8.4(I) BELOW AND
THE ESCROW AGREEMENT) OF VALIDLY ISSUED SHARE CERTIFICATES REPRESENTING AN
AGGREGATE ONE MILLION (1,000,000) SHARES OF COMMON STOCK, $.01 PAR VALUE PER
SHARE (“COMMON STOCK”), OF THE BUYER (THE “GEOKINETICS SHARES”) WHICH SHALL BE
REGISTERED IN SUCH NAMES AND AMOUNTS:  (I) AS DIRECTED BY SCF IN RESPECT OF THE
NUMBER OF GEOKINETICS SHARES EQUAL TO THE SCF PROPORTION MULTIPLIED BY
1,000,000; AND (II) AS DIRECTED BY WHITE IN RESPECT OF THE NUMBER OF GEOKINETICS
SHARES EQUAL TO THE WHITE PROPORTION MULTIPLIED BY 1,000,000, IN EACH CASE
ROUNDED DOWN TO THE NEAREST SHARE;


 


(B)                                 THE DELIVERY AT CLOSING, BY WIRE TRANSFERS
OF IMMEDIATELY AVAILABLE FUNDS TO THE SELLERS, OF AN AGGREGATE AMOUNT (THE
“CLOSING CASH PAYMENT”) EQUAL TO THE ADJUSTED PURCHASE PRICE (CONVERTED INTO US$
AT THE EXCHANGE RATE) LESS US$ 1,000,000, WHICH SHALL BE PAID:  (I) AS DIRECTED
BY SCF IN AN AMOUNT EQUAL TO THE SCF PROPORTION MULTIPLIED BY THE CLOSING

 

1

--------------------------------------------------------------------------------


 


CASH PAYMENT; AND (II) AS DIRECTED BY WHITE IN AN AMOUNT EQUAL TO THE WHITE
PROPORTION MULTIPLIED BY THE CLOSING CASH PAYMENT, IN EACH CASE ROUNDED DOWN TO
THE NEAREST CENT;


 


(C)                                  THE DELIVERY AT CLOSING, BY WIRE TRANSFER
TO THE ESCROW AGENT, OF THE AMOUNT OF CDN$2,000,000 (THE “ESCROW AMOUNT”), SUCH
AMOUNT (CONVERTED INTO US$ AT THE EXCHANGE RATE) TO BE HELD IN ESCROW IN
ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT; AND


 


(D)                                 THE DELIVERY ON OR BEFORE DECEMBER 12, 2005
TO THE SELLERS, OF THE FOLLOWING:


 

(I)                                     WIRE TRANSFERS OF IMMEDIATELY AVAILABLE
FUNDS TO THE SELLERS IN AN AGGREGATE AMOUNT (THE “ADDITIONAL CASH AMOUNT”) EQUAL
TO US$1,000,000 MULTIPLIED BY A FRACTION (THE “ADDITIONAL CASH FRACTION”), THE
NUMERATOR OF WHICH SHALL BE THE LESSER OF US$5,000,000 AND THE AGGREGATE AMOUNT
OF PROCEEDS IN EXCESS OF US$25,000,000 RECEIVED BY BUYER FROM THE SALE OF SHARES
OF COMMON STOCK OF BUYER IN THE PRIVATE PLACEMENT DESCRIBED IN THAT CERTAIN
PRIVATE PLACEMENT MEMORANDUM DATED NOVEMBER 4, 2005, AND THE DENOMINATOR OF
WHICH SHALL BE US$5,000,000; SUCH AMOUNT TO BE PAID:  (X) AS DIRECTED BY SCF IN
AN AMOUNT EQUAL TO THE SCF PROPORTION MULTIPLIED BY THE ADDITIONAL CASH AMOUNT
AND (Y) AS DIRECTED BY WHITE IN AN AMOUNT EQUAL TO THE WHITE PROPORTION
MULTIPLIED BY THE ADDITIONAL CASH AMOUNT, IN EACH CASE ROUNDED DOWN TO THE
NEAREST CENT; AND

 

(II)                                  THE DELIVERY OF VALIDLY ISSUED SHARE
CERTIFICATES REPRESENTING AN AGGREGATE NUMBER (THE “ADDITIONAL SHARE AMOUNT”) OF
SHARES OF BUYER’S COMMON STOCK EQUAL TO 800,000 MULTIPLIED BY A FRACTION EQUAL
TO 1.00 LESS THE ADDITIONAL CASH FRACTION (EXPRESSED IN DECIMALS); WHICH SHARES
SHALL BE REGISTERED IN SUCH NAMES AND AMOUNTS:  (X) AS DIRECTED BY SCF IN
RESPECT OF THE NUMBER OF SHARES OF BUYER’S COMMON STOCK EQUAL TO THE SCF
PROPORTION MULTIPLIED BY THE ADDITIONAL SHARE AMOUNT; AND (Y) AS DIRECTED BY
WHITE IN RESPECT OF THE NUMBER OF SHARES OF BUYER’S COMMON STOCK EQUAL TO THE
WHITE PROPORTION MULTIPLIED BY THE ADDITIONAL SHARE AMOUNT, IN EACH CASE ROUNDED
DOWN TO THE NEAREST SHARE; AND

 

(III)                               EXECUTED COMMON STOCK PURCHASE WARRANTS IN
THE FORM ATTACHED HERETO AS EXHIBIT A (“WARRANTS”), EVIDENCING THE RIGHT TO
PURCHASE AN AGGREGATE NUMBER OF SHARES OF BUYER’S COMMON STOCK EQUAL TO 10% OF
THE ADDITIONAL SHARE AMOUNT; WHICH WARRANTS SHALL BE REGISTERED IN SUCH NAMES
AND AMOUNTS: (X) AS DIRECTED BY SCF IN RESPECT OF THE AGGREGATE NUMBER OF
WARRANTS TO BE ISSUED MULTIPLIED BY THE SCF PROPORTION; AND (Y) AS DIRECTED BY
WHITE IN RESPECT OF THE AGGREGATE NUMBER OF WARRANTS TO BE ISSUED, MULTIPLIED BY
THE WHITE PROPORTION, IN EACH CASE ROUNDED DOWN TO THE NEAREST SHARE.”

 

2.                                       Miscellaneous.

 


(A)                                  THIS FIRST AMENDMENT IS IRREVOCABLE, AND
MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY WRITTEN INSTRUMENT
EXECUTED BY THE PARTIES HERETO.


 


(B)                                 THIS FIRST AMENDMENT SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

2

--------------------------------------------------------------------------------


 


(C)                                  THIS FIRST AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


 


(D)                                 ANY CAPITALIZED TERM NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANING GIVEN TO IT IN THE AGREEMENT.


 


(E)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS FIRST
AMENDMENT, ALL OF THE TERMS AND PROVISIONS CONTAINED IN THE AGREEMENT REMAIN
UNCHANGED.


 

IN WITNESS WHEREOF, Buyer and Sellers have executed this First Amendment as of
the date first above written.

 

 

BUYER:

 

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

 

 

 

 

David A. Johnson, President

 

 

 

 

 

 

SELLERS:

 

 

 

SCF-III, L.P., by its general partner,

 

SCF-II, L.P., by its general partner,

 

L.E. Simmons & Associates Incorporated

 

 

 

 

 

By:

 

 

 

 

Anthony DeLuca, Managing Director

 

 

 

 

 

 

 

 

 

JAMES WHITE

 

3

--------------------------------------------------------------------------------